Citation Nr: 0124485	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  00-11 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to basic eligibility for pension benefits.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL


Veteran and his fiancée


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel

INTRODUCTION

The veteran had active service from March 11, 1971, to June 
7, 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


REMAND

At the outset the Board notes that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), became effective during the 
pendency of this appeal.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), opinion withdrawn and appeal dismissed sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  It also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001); VAOPGCPREC 11-00; Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

In addition, VA recently promulgated new duty to assist 
regulations in order to implement the provisions of the 
Veterans Claims Assistance Act.  See Duty to Assist, 66 Fed. 
Reg. 45620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Sections 
of the new regulations pertaining to the duty to assist and 
duty to provide notice are applicable to the veteran's 
pending claim.

The veteran is seeking entitlement to nonservice-connected 
disability pension benefits.  Under the provisions governing 
basic service eligibility, pension is payable to a veteran 
who served in the active military, naval, or air service for 
90 days or more during a period of war; was discharged or 
released from such service during a period of war due to a 
service-connected disability; served for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or, served for an aggregate of 90 
days or more in two or more separate periods of service 
during more than one period of war.  38 U.S.C.A. § 1521(j) 
(West 1991). 

Duty periods are defined at 38 C.F.R. § 3.6 (2001).  Active 
duty, as is applicable in this case, is defined as full-time 
duty in the Armed Forces other than active duty for training.  
38 C.F.R. § 3.6(b)(1).  An individual's period of active duty 
can be extended under the provisions of 38 U.S.C.A. 
§ 106(c)(West 1991) and 38 C.F.R. § 3.6(b)(7) (2001).  In 
essence these provisions provide that an individual that is 
discharged or released from a period of active duty "shall be 
deemed to have continued on active duty during the period of 
time immediately following the date of such discharge or 
release from such duty determined by the Secretary concerned 
to have been required for that individual to proceed to that 
individual's home by the most direct route . . ."  Id.

Service during the Vietnam era, for veterans not serving in 
the Republic of Vietnam, is considered to be from August 5, 
1964, to May 7, 1975.  38 C.F.R. § 3.2(f).  This period 
defines the period of war for Vietnam era veterans.  Id. 

According to information provided from the National Personnel 
Records Center, the veteran served on active duty in the 
regular Army from March 11, 1971, to June 7, 1971.  A copy of 
his DD 214 reflects the same period of active duty.  This 
period of active duty falls within the time frame designated 
as a period of war for the Vietnam era.  However, the dates 
of service, on their own, reflect less than 90 days total 
service.

The DD 214 lists the veteran's home of record at the time of 
entry into active service as Ravenna, Kentucky.  It also 
shows that he entered into active service in Louisville, 
Kentucky.  Finally, the DD 214 reflects that he was 
discharged from service at Fort Knox, Kentucky.

Prior rating actions by the RO have not considered the 
possible application of 38 U.S.C.A. § 3.106(c) and 38 C.F.R. 
§ 3.6(b)(7) in computing the veteran's total period of active 
duty.  The information contained in the claims folder does 
not reflect whether or not the veteran was authorized any 
travel time upon his discharge; or, if he was, to what 
destination.  Further, a review of a map of Kentucky reflects 
that the distance from Fort Knox to Louisville, one possible 
destination, is less than 50 miles, while the distance from 
Fort Knox to Ravenna, a second possible destination, to be 
approximately 120 miles.  

A remand is necessary in order to determine if the veteran 
was authorized any period of travel time upon his discharge 
from service.  If so, how much time and would it be 
sufficient to extend his period of active duty and add 
additional time to be considered in determining his basic 
eligibility for pension benefits.  Records need to be 
obtained from the veteran, the NPRC or the Department of the 
Army that would relate to his discharge from service and 
whether or not he was authorized travel time upon his 
discharge.

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 and newly 
promulgated duty to assist regulations 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and in the 
regulations are fully satisfied. 

2.  The veteran should be contacted and 
requested to provide copies of any 
service personnel 
records/correspondence, to include any 
correspondence and/or orders related to 
his separation from service.

3.  If the veteran is unable to provide 
any evidence as indicated in paragraph 
number 2 or the evidence is insufficient 
to resolve the issue regarding whether 
the veteran was authorized travel time 
and/or how much, a request for his 
complete service personnel records 
should be made to the National Personnel 
Records Center (NPRC).  

4.  If the request to the NPRC fails to 
produce sufficient evidence to resolve 
the issue, then the service department 
should be contacted to either obtain 
pertinent records or provide an opinion 
as to whether the veteran would have 
been authorized travel time upon his 
discharge, and, if so, how much time.  
Any request of the service department 
should include copies of pertinent 
documents, such as the DD 214, and any 
other documents considered necessary by 
the RO in order to facilitate the 
service department's review.

5.  Thereafter, the RO should re-
adjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO; however, he may submit relevant evidence, as 
indicated above, without waiting to be contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


